Dean, J.
.This suit was brought in the district court for Otoe county to recover $2,000 as beneficiary of a fraternal:insurance policy issued to her father by the defendant so-: ciety. Plaintiff obtained judgment, and defendant has brought the cast; here for review.
It was agreed by the parties that the questions here are *111the same as those presented in Meyer v. Supreme Lodge, K. of P., ante, p. 108. Both eases are controlled by our decision in the case of Meyer v. Supreme Lodge, K. of P., 104 Neb. 505; on rehearing, p. 511. The judgment of the trial court is therefore
Aighrmed.
Letton, J.,
dissenting.
I dissent for the same reasons expressed in dissenting opinion in the case of Meyer v. Supreme Lodge, K. of P., arde, p. 108.
Flansburg, -T., also dissents.